Exhibit 10.1
 
 
EXCHANGE AGREEMENT


Party A: Resort Savers, Inc., a Nevada corporation which is quoted on the Over
the Counter Bulletin Board and on the OTCQB operated by the OTC Markets Group,
Inc. under the symbol “RSSV.” (“Party A”).
Party B: YANG Baojin, a citizen of the People’s Republic of China and the
president and majority shareholder of Beijing Yandong Tieshan Oil Products Co.,
Ltd. (“BYTOC”), a corporation organized under the laws of the People’s Republic
of China (“Party B”).
Party C: Huaxin Changrong (Shenzhen) Technology Service Co., Ltd., a corporation
organized under the laws of the People’s Republic of China, a wholly owned
subsidiary of Xing Rui International Investments Holding Group Co., Ltd., a
Seychelles corporation and itself a wholly owned subsidiary of Party A (“Party
C”).
This Exchange Agreement (the “Agreement”) is entered into as of January 29, 2016
(the “Effective Date”) by and between Party A, Party B, and Party C as defined
above (each a “Party” and together the “Parties”). On the basis of equality and
mutual benefits and upon friendly negotiation, the Parties, intending to be
legally bound, have agreed as follows with respect to the issues concerning the
issuance of shares of the common stock of Party A, $0.001 par value per share
(the “Party A Shares”) to Party B, in exchange for the transfer by Party B to
Party C of a 51% ownership interest in BYTOC (the “Ownership Interest”):

Article 1 Agreement for Exchange of Shares; Closing.

1. The Parties unanimously agree that at Closing (as defined herein), Party A
will sell, assign, transfer and deliver to Party B six million (6,000,000)
(subject to Section 2 of Article 4) Party A Shares, free and clear of all liens,
pledges, encumbrances, charges, restrictions or known claims of any kind,
nature, or description (the “Party A Exchange Shares”), and, in payment for such
Party A Exchange Shares, Party B will sell, assign, transfer and deliver to
Party C, free and clear of all liens, pledges, encumbrances, charges,
restrictions or known claims of any kind, nature, or description, the Ownership
Interest such that, immediately following the Closing, Party C shall have a 51%
ownership interest in BYTOC of 51% (such exchange, the “Exchange”).

1

--------------------------------------------------------------------------------

2. The closing (“Closing”) of the transactions contemplated by this Agreement
shall occur concurrently with the execution and delivery of this Agreement on
the Effective Date. At the Closing, the Parties shall execute, acknowledge, and
deliver (or shall ensure to be executed, acknowledged, and delivered), any and
all documents and materials required by this Agreement to be so delivered at the
Closing, together with such other items as may be reasonably requested by the
Parties hereto and their respective legal counsel in order to effectuate or
evidence the transactions contemplated hereby.

3. At the Closing:

a) Party A and Party C shall deliver to Party B sufficient evidence of approval
of the Agreement by the board of directors of each.

b) Party B shall deliver to Party A a certificate duly executed by Party B
certifying that the adoption of this Agreement shall have been duly approved by
the board of directors of BYTOC and that any required approval of the
shareholders of BYTOC or any other third parties to the consummation of the
transactions contemplated herein have been obtained.

c) Party A shall deliver the Party A Exchange Shares to Party B, and Party B
shall deliver the Ownership Interest to Party C. The parties shall execute such
documents as undertake such actions as reasonably required to evidence Party C’s
ownership of the Ownership Interest. The Party A Exchange Shares shall be
characterized as “restricted securities” as defined under Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”), and each certificate
representing any such shares shall, until such time that the shares are not so
restricted under the Securities Act, bear a legend identical or similar in
effect to the following legend (together with any other legend or legends
required by applicable state securities laws or otherwise, if any):



“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE
TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS REGISTERED UNDER THE ACT
OR UNLESS AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT IS
AVAILABLE.
“TRANSFER OF THE SHARES IS PROHIBITED EXCEPT IN ACCORDANCE WITH THE PROVISIONS
OF REGULATION S (17 C.F.R. §§230.901 THROUGH 230.905, AND PRELIMINARY NOTES)
UNDER THE ACT, PURSUANT TO REGISTRATION UNDER THE ACT, OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS INVOLVING THE SHARES
REPRESENTED BY THIS CERTIFICATE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH
THE ACT.”
 

2

--------------------------------------------------------------------------------

4. The Parties acknowledge and agree that Party A shall refuse to register any
transfer of the Party A Exchange Shares not made in accordance with Regulation S
(17 C.F.R. §230.901 through §230.905, and Preliminary Notes) promulgated under
the Securities Act (“Regulation S”) or pursuant to registration under the
Securities Act or an available exemption therefrom.

5. If, at any time after the Closing, any further action is reasonably
determined by either Party to be necessary or desirable to carry out the
purposes of this Agreement, the Parties shall make reasonable accommodation to
assist in taking take such action.

Article 2 Representations, Warranties and Covenants of Party B

1. Organization; Qualification. BYTOC is a company duly organized, validly
existing, and in good standing under the laws of the People’s Republic of China
and has the corporate power and is duly authorized under all applicable laws and
regulations to carry on its business in all material respects as it is now being
conducted. Party B has provided Party A with a complete and correct copy of the
articles of association, bylaws, minutes of meetings and consents of the board
of directors and shareholders, and the shareholder records of BYTOC as in effect
on the date hereof, and this Agreement does not violate any provision of any
such records and no vote or other approval of the shareholders of BYTOC is
required to enter into this Agreement or consummate the transactions
contemplated herein. The books of account, stock records, minute books and other
records of each of the Acquired Companies are accurate, up-to-date and complete
in all material respects, and have been maintained in accordance with prudent
business practices and all applicable legal requirements. Party B has caused
BYTOC to take all actions required by law, its articles of association, or
otherwise to authorize the execution, delivery and performance of this
Agreement.

Party B has the absolute and unrestricted right, power and authority to enter
into and perform his obligations under this Agreement and under each other
agreement, document and instrument referred to in this Agreement to which Party
B is a party. This Agreement and each other agreement, document or instrument
referred to in this Agreement to which Party B is a party constitutes the legal,
valid and binding obligation of Party B, enforceable against him in accordance
with its terms.
3

--------------------------------------------------------------------------------




2. Capitalization. BYTOC has no shares authorized, issues or outstanding. The
Ownership Interest is validly issued, fully paid, and non-assessable and not
issued in violation of the preemptive or other rights of any person. BYTOC has
no existing options, warrants, calls, or commitments of any character relating
to any interest in BYTOC.




3. Subsidiaries. BYTOC has never owned, beneficially or otherwise, any shares or
other securities of, or any direct or indirect equity interest in, any other
corporate entity. BYTOC has not agreed, nor is obligated, to make any future
investment in or capital contribution to any other corporate entity. BYTOC has
not guaranteed and is not responsible or liable for any obligation of any other
corporate entity.

4. Financial Information. On January 28, 2016, Party B provided Party A with
BYTOC’s audited balance sheet, income statement, statement of operations,
stockholders’ equity and cash flows for the period ended December 31, 2015 (the
“Audit Date”) (such report, the “Audit Report”). Party B represents and warrants
that (a) the Audit Report was prepared in accordance with Generally Accepted
Accounting Principles (GAAP) and audited by Anthony Kam & Associates Limited, a
PCAOB-registered accounting firm organized under the laws of the Hong Kong
Special Administrative Region of the People’s Republic of China; (b) the Audit
Report is true and accurate and presents fairly the financial condition of BYTOC
as of the Audit Date; (c) BYTOC has no liabilities or obligations (absolute or
contingent) which are not reflected in the Audit Report, and all assets
reflected in the Audit Report are properly reported and present fairly the value
of the assets of BYTOC; (d) BYTOC has duly and punctually paid all governmental
fees and taxes which it has become liable to pay and has duly allowed for all
taxes reasonably foreseeable and is under no liability to pay any penalty or
interest in connection with any claim for governmental fees or taxes; (e) the
books and records, financial and otherwise, of BYTOC are in all material aspects
complete and correct and have been maintained in accordance with good business
and accounting practices; and (f) BYTOC has no material liabilities, direct or
indirect, matured or unmatured, contingent or otherwise, which are not reflected
in the Audit Report.

5. Liabilities. BYTOC does not have any accrued, contingent or other liabilities
of any nature, either matured or unmatured (whether or not required to be
reflected in financial statements in accordance with GAAP, and whether due or to
become due), except for: (i) liabilities identified as such in the “liabilities”
column of the balance sheet; (ii) accounts payable or accrued salaries that have
been incurred by BYTOP since the balance sheet date in the ordinary course of
business and consistent with BYTOC’s past practices; (iii) liabilities under the
contracts of BYTOC that are expressly set forth in and identifiable by reference
to the text of such contracts; and (iv) the liabilities identified in Part 2.5
of the disclosure schedule attached as an exhibit to this Agreement (the
“Disclosure Schedule”).

4

--------------------------------------------------------------------------------

6. Property and Intellectual Property. BYTOC owns, and has good and valid title
to, all assets purported to be owned by it, including: (i) all assets reflected
on the balance sheet except assets used, consumed or written off as obsolete
since the date of its last balance sheet in the ordinary course of business
consistent with past practice; (ii) all Intellectual Property (as defined in
this section); and (iii) all other assets reflected in the books and records of
BYTOC as being owned by BYTOC (together, the “BYTOC Assets”). The BYTOC Assets
are owned by BYTOP free and clear of any liens or other Encumbrances (as defined
below), except for any lien for current taxes not yet due and payable and minor
liens that have arisen in the ordinary course of business and that do not
materially detract from the value of the assets subject thereto or materially
impair the operations of BYTOP. “Intellectual Property” shall mean sales
methodologies and processes, training protocols and similar methods and
processes, algorithms, APIs, apparatus, circuit designs and assemblies, gate
arrays, net lists, test vectors, databases, data collections, diagrams,
formulae, inventions (whether or not patentable), know-how, logos, marks
(including brand names, product names, logos, and slogans), methods, network
configurations and architectures, processes, proprietary information, protocols,
schematics, specifications, software, software code (in any form, including
source code and executable or object code), subroutines, techniques, user
interfaces, URLs, web sites, works of authorship and other forms of technology
(whether or not embodied in any tangible form and including all tangible
embodiments of the foregoing, such as instruction manuals, laboratory notebooks,
prototypes, samples, studies and summaries). “Encumbrances” shall mean any
liens, pledges, hypothecations, charges, adverse claims, options, preferential
arrangements or restrictions of any kind, including, without limitation, any
restriction of the use, voting, transfer, receipt of income or other exercise of
any attributes of ownership.

7. Equipment. All material items of equipment, fixtures and other tangible
assets owned by or leased to BYTOC or currently used in the operation of the
business of BYTOC are reasonably adequate for the uses to which they are being
put, are in good condition and repair (ordinary wear and tear excepted), are
maintained in a reasonably prudent manner, and are adequate for the conduct of
BYTOC’s business in the manner in which such business is currently being
conducted.

5

--------------------------------------------------------------------------------

8. Material Contracts. Party B has made available to Party A accurate and
complete copies of all written contracts of BYTOC, including all amendments
thereto pursuant to which BYTOC is a party or to which its assets, property or
business are bound or subject as of the date hereof, which contains any
non-compete or exclusivity provisions restricting the business of BYTOC, or the
geographic area or manner in which BYTOC may conduct business; is reasonably
anticipated to generate annual revenue to BYTOC in the aggregate, in excess of
$500,000 in the calendar year ending December 31, 2016, or in excess of
$1,000,000 over the remaining life of such contract; or is between BYTOC on the
one hand, and any owner of any interest in BYTOC, on the other hand (the
“Material Contracts”). Each Material Contract is valid and in full force and
effect and is enforceable by BYTOC in accordance with its terms. BYTOC has not
breached, violated or defaulted under any Material Contract, and no event has
occurred which would result in the breach, violation or default under any
Material Contract. No event has occurred (including the execution of this
Agreement) which would grant a third party the right to prematurely terminate,
or seek remedy under, or cause a default under, any of the Material Contracts.

9. Absence of Material Misrepresentations and Omissions. The information
concerning BYTOC set forth in this Agreement is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.

10. Absence of Changes. Except as disclosed in the Disclosure Schedule, since
the Audit Date: (a) there has not been any material adverse change in the
business, operations, properties, assets, or condition (financial or otherwise)
of BYTOC; (b) BYTOC has not amended its articles of association; (c) BYTOC has
not agreed to declare or make any payment of dividends or distributions of any
assets to shareholders or entered into any material transaction other than sales
in the ordinary course of its business; (d) BYTOC has not issued any securities
or agreed to grant rights to securities, borrowed or agreed to borrow any funds
or incurred, or become subject to, any material obligation or liability
(absolute or contingent) except as disclosed in the Disclosure Schedule, except
liabilities incurred in the ordinary course of business; and (e) BYTOC has not
agreed to sell or transfer any of its assets, properties, or rights or agreed to
cancel any debts or claims.

6

--------------------------------------------------------------------------------

11. Litigation. Except as disclosed in the Disclosure Schedule, BYTOC is not
subject to any actual or threatened litigation or investigations of any kind.

12. Investment Representations. Party B hereby represents and warrants that
Party B is not a U.S. person, and is not acquiring the securities for the
account or benefit of any U.S. person. Party B agrees to resell the Party A
Exchange Shares only in accordance with the provisions of Regulation S, pursuant
to registration under the Securities Act, or pursuant to an available exemption
from registration; and agrees not to engage in hedging transactions with regard
to the Party A Exchange Shares unless in compliance with the Securities Act.
Party B hereby represents and warrants that the Party A Exchange Shares are
being acquired for his own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or
exempted from registration under the Securities Act; provided, however, that
Party B does not hereby agree to hold any of the Party A Exchange Shares for any
minimum or other specific term and reserves the right to dispose of the Party A
Exchange Shares at any time in accordance with or pursuant to a registration
statement or an exemption under the Securities Act. Party B hereby represents
and warrants that Party B understands that the Party A Exchange Shares are being
offered and sold to Party B in reliance upon specific exemptions from the
registration requirements of United States federal and state securities laws and
that Party A is relying upon the truth and accuracy of, and Party B’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of Party B set forth herein in order to determine the
availability of such exemptions and the eligibility of Party B to acquire the
Party A Exchange Shares. Party B hereby represents and warrants that Party B and
his advisors, if any, have been furnished with all materials relating to the
business, finances and operations of Party A and materials relating to the offer
and sale of the Party A Exchange Shares which have been requested by Party B or
its advisors, and Party A has been available to answer Party B’s questions about
Party A, however Party A has not disclosed to Party B any material nonpublic
information and will not disclose such information unless such information is
disclosed to the public prior to or promptly following such disclosure to Party
B.

13. Transfer or Re-Sale. Party B understands that the Party A Exchange Shares
have not been registered under the Securities Act or any applicable state
securities laws, and the Party A Exchange Shares may not be transferred unless
one of the following occurs: (a) the Party A Exchange Shares are sold pursuant
to an effective registration statement under the Securities Act; or (b) the
Party A Shares are sold or transferred as set forth in Section 12 of this
Article 2. If Party B chooses to resell the Party A Exchange Shares pursuant to
Regulation S, Party B shall deliver to Party A an opinion of counsel stating
that such sale is in compliance with Regulation S. If in reselling the Party A
Exchange Shares, Party B is deemed to be an underwriter (as that term is defined
in the Securities Act), Party B shall comply with some other exemption under the
Securities Act or the rules and regulations of the U.S. Securities and Exchange
Commission (“SEC”) thereunder. Party A is under no obligation to register the
Party A Shares under the Securities Act or any state securities laws or to
comply with the terms and conditions of any exemption thereunder (in each case).
Notwithstanding the foregoing or anything else contained herein to the contrary,
the Party A Exchange Shares may be pledged as collateral in connection with a
bona fide margin account or other lending arrangement provided that the forgoing
is undertaken in compliance with the Securities Act.

7

--------------------------------------------------------------------------------

Article 3 Representations, Warranties and Covenants of Party A

1. Organization; Qualification. Party A is a company duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
corporate power and is duly authorized under all applicable laws and regulations
to carry on its business in all material respects as it is now being conducted.
Party A has provided Party B with a complete and correct copy of its Articles of
Incorporation as in effect on the date hereof, and this Agreement does not
violate any provision of Party A’s Articles of Incorporation. Party A has taken
all actions required by law, its Articles of Incorporation, or otherwise to
authorize the execution, delivery and performance of this Agreement.

2. Authority; Binding Nature of Agreement. Party A and Party C have the absolute
and unrestricted right, power and authority to enter into and perform their
obligations under this Agreement and under each other agreement, document and
instrument referred to in this Agreement to which Party A and Party C are a
party; and the execution, delivery and performance by Party A and Party C of
this Agreement any of each such other agreement, document and instrument have
been duly authorized by all necessary action on the part of Party A and Party C
and their respective boards of directors. No vote of Party A or Party C’s
shareholders is needed to approve the Exchange. This Agreement and each other
agreement, document or instrument referred to in this Agreement to which Party A
and Party C are a party constitutes the legal, valid and binding obligation of
Party A and Party C, as the case may be, enforceable against them in accordance
with its terms.

3. Capitalization. The authorized number of Party A’s shares is 1,015,000,000
total shares, including 1,000,000,000 shares of common stock and 15,000,000
shares of preferred stock. As of the Effective Date, and not giving effect to
the Party A Exchange Shares issued in connection with this Agreement, Party A
has 70,176,241 shares of common stock issued and 62,121,360 shares outstanding.
Party A has not issued any preferred stock. The issued and outstanding shares
are validly issued, fully paid, and non-assessable and not issued in violation
of the preemptive or other rights of any person. Party A has no existing
options, warrants, calls, or commitments of any character relating to its
authorized and unissued stock.

8

--------------------------------------------------------------------------------

4. Corporate Structure. Party C is the wholly-owned subsidiary of Xing Rui
International Investment Holding Group, Ltd., a Seychelles corporation, which is
itself a wholly-owned subsidiary of Party A. Party C is registered under the
laws of the People’s Republic of China as a wholly foreign-owned entity.

5. Financial Information. The balance sheets and statements of operations,
stockholders’ equity and cash flows contained in Party A’s disclosure filings
with the SEC (a) comply as to form in all material respects with applicable
accounting requirements and rules and regulations of the SEC with respect
thereto, (b) have been prepared in accordance with GAAP applied on a basis
consistent with prior periods (and, in the case of unaudited financial
information, on a basis consistent with year-end audits), (c) are in accordance
with the books and records of Party A and (d) present fairly in all material
respects the financial condition of Party A at the dates therein specified and
the results of its operations and changes in financial position for the periods
therein specified.

6. Absence of Material Misrepresentations and Omissions. The information
concerning Party A set forth in this Agreement is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.

7. Legal Proceedings. Party A is not subject to any actual or, to Party A’s
knowledge, threatened litigation or investigations of any kind. There is no
pending legal proceeding and, to the knowledge of Party A and Party C, no person
has threatened to commence any legal proceeding, that challenges, or that may
have the effect of preventing, delaying, making illegal or otherwise interfering
with, the Exchange or any of the other transactions contemplated by this
Agreement.

8. Valid Issuance. The Party A Exchange Shares, when issued in accordance with
the provisions of this Agreement, will be duly authorized, validly issued, fully
paid and nonassessable and none of such shares will be subject to any repurchase
option, forfeiture provision or restriction on transfer (other than restrictions
on transfer imposed by virtue of applicable federal and state securities laws).



9

--------------------------------------------------------------------------------

Article 4 Survival of Representations; Holdback; Further Agreements

1. Survival of Representations.

a. The representations and warranties made by Party B in this Agreement, except
for the representations and warranties made in Sections 1, 2 and 4(d) of Article
2, shall survive the Effective Date and shall expire at 11:59 pm Eastern
Standard Time on the date 12 months after the date of this Agreement (the
“Termination Date”); provided, however, that if, at any time prior to the
Termination Date, Party A or Party C delivers to Party B a written notice
alleging the existence of an inaccuracy in or a breach of any of such
representations and warranties and asserting a claim for recovery, then the
claim shall survive the Termination Date until fully and finally resolved.

b. The representations and warranties made by Party B in Sections 1, 2 and 4(d)
of Article 2 shall survive the Termination Date until the expiration of the
statute of limitations (including any extensions thereof) applicable to a third
party claim.

c. All representations and warranties made by Party A and Party C shall
terminate and expire as of the Effective Date, and any liability of Party A and
Party C with respect to such representations and warranties shall thereupon
cease.

d. The limitations set forth in this Section 1 of Article 4 shall not apply in
the case of claims based upon fraud or willful misconduct of any Party.

e. The representations, warranties, covenants and obligations of Party B, and
the rights and remedies that may be exercised by Party A and Party C, shall not
be limited or otherwise affected by or as a result of any information furnished
to, or any investigation made by or knowledge of, any of Party A or Party C or
any of their representatives. For purposes of this Agreement, each statement or
other item of information set forth in the Disclosure Schedule or in any update
to the Disclosure Schedule shall be deemed to be a representation and warranty
made by Party B in this Agreement.



10

--------------------------------------------------------------------------------

2. Purchase Price Holdback.

a. At Closing, Party A shall issue and transfer 4,800,000 Party A Shares to
Party B. The remaining 1,200,000 of the Party A Shares (the “Holdback Shares”)
shall be withheld at Closing to secure the performance of Party B’s covenants
and obligations, and to ensure the validity of Party B’s representations and
warranties as set forth in Article 2.

b. Should Party B be found to have violated the terms of Article 2 or to violate
its obligations and covenants (each a “Holdback Event”), then the amount of
Holdback Shares shall be reduced to the extent necessary to compensate Party A
for such Holdback Event. To avoid doubt, the U.S. Dollar value of the shares to
be withheld shall be equal to the price per share of the Party A Shares
determined by reference to the price publicly quoted by the OTCQB exchange at
4:00 p.m. U.S. Eastern Standard Time on the day immediately preceding the
Effective Date.

c. At the later of the Termination Date or the resolution of all claims made by
Party A pursuant to Section 1(a) of Article 4, the Holdback Shares that are
remaining (net of Holdback Event charges) shall be delivered to Party B.

3. Guaranteed Minimum Income. The Parties expect that, for the five financial
years starting from the beginning of 2016 and ending with the close of 2020, the
annual net income of BYTOC shall not be less than RMB10,000,000 (the “BYTOC
Minimum Income”). To the extent that in any year the actual net income of BYTOC
is less than the BYTOC Minimum Income, Party B agrees, within 30 days following
BYTOC’s end-of-year audit, to pay to Party C a cash payment equal to Party C’s
proportional share of the BYTOC Minimum Income minus Party C’s proportional
share of the actual annual income for the given year. By way of example, if
BYTOC achieved an annual net income of RMB8,000,000, Party B would pay to Party
C RMB1,020,000 ((RMB10,000,000 multiplied by 0.51), minus (RMB8,000,000
multiplied by 0.51)). BYTOC shall not change its financial years prior to the
end of 2020.

Article 5 Conditions Precedent to Closing; Agreement Relating to Articles

1. Conditions to the Obligations of Party B. The obligations of Party B to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, at or before the Closing, of each of the following
conditions:



11

--------------------------------------------------------------------------------

a. the representations and warranties contained in Article 3 shall be true and
correct in all material respects (other than representations and warranties that
are qualified as to materiality, which shall be true and correct in all
respects) at the time of the Closing, and Party A shall have complied in all
material respects with its covenants required to be complied with hereunder
prior to the Closing;

b. Party B shall have been furnished with a certificate dated on the Closing
date and signed by Party A to the effect that Party A is not subject to any
litigation, proceeding, investigation, or inquiry which is pending or, to the
best knowledge of Party A, threatened, which might prevent or hinder the
completion of the transactions contemplated by this Agreement or which might
result in any material adverse change in any of the assets, properties,
business, or operations of Party A;

c. Party A shall deliver to Party B a certificate of good standing issued by the
Secretary of State of Nevada or other appropriate office, dated as of a date
which is no more than ten (10) days prior to the Closing date;

d. The board of directors of Party A shall have approved the Agreement;

e. all consents, approvals, waivers or amendments pursuant to all contracts,
licenses, permits, trademarks and other intangibles in connection with the
transactions contemplated herein, or for the continued operation of Party A
after the Closing on the basis as presently operated shall have been delivered
to Party B; and

f. Party B shall have received such further opinions, documents, certificates or
instruments relating to the transactions contemplated hereby as Party B may
reasonably request.

2. Conditions to the Obligations of Party A. The obligations of Party A to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction or waiver, at or before the Closing, of each of the following
conditions:

a. the representations and warranties contained in Article 2 shall be true and
correct in all material respects (other than representations and warranties that
are qualified as to materiality, which shall be true and correct in all
respects) at the time of the Closing, and Party B shall have complied in all
material respects with its covenants required to be complied with hereunder
prior to the Closing;



12

--------------------------------------------------------------------------------

b. Party A shall have been furnished with a certificate dated on the Closing
date and signed by Party B to the effect that BYTOC is not subject to any
litigation, proceeding, investigation, or inquiry which is pending or, to the
best knowledge of Party B, threatened, which might prevent or hinder the
completion of the transactions contemplated by this Agreement or which might
result in any material adverse change in any of the assets, properties,
business, or operations of BYTOC;

c. Party B shall deliver to Party A a certificate of good standing, with respect
to BYTOC, issued by the relevant Chinese authority, dated as of a date which is
no more than ten (10) days prior to the Closing date;

d. all consents, approvals, waivers or amendments pursuant to all contracts,
licenses, permits, trademarks and other intangibles in connection with the
transactions contemplated herein, or for the continued operation of BYTOC after
the Closing on the basis as presently operated shall have been delivered to
Party A; and

3. Amendment of Articles.  As soon as reasonably practicable following the
Closing, the Parties agree that the articles of association and bylaws of BYTOC
shall be amended to require a vote of the majority of the ownership interests in
BYTOC to (i) approve the acquisition of BYTOC by means of a merger, (ii) approve
the sale of substantially all assets of BYTOC, (iii) liquidate, dissolve or
wind-up the business and affairs of BYTOC; (iv) amend, alter or repeal any
provision of the articles of association or bylaws of BYTOC; (v) create any
class or series of capital stock of BYTOC; (vi) pay or declare any dividend or
make any distribution on any shares of capital stock of BYTOC; (vii) issue any
debt security; and/or (viii) elect each member of the board of directors of
BYTOC. The Parties shall reasonably cooperate and undertake such actions and
execute such documents, and shall consent as a shareholder of BYTOC as required,
in each case to effect the agreement of the Parties as set forth in this Article
5, Section 3.

a. Party A shall have received such further opinions, documents, certificates or
instruments relating to the transactions contemplated hereby as Party A may
reasonably request.



13

--------------------------------------------------------------------------------

 

Article 6 Liquidated Damages; Governing Law; Venue

1. Upon execution of this Agreement, the Parties shall strictly perform all
terms and conditions of this Agreement. The Parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed by them in accordance with the terms hereof or were
otherwise breached and that each Party hereto shall be entitled to an injunction
or injunctions, specific performance and other equitable relief to prevent
breaches of the provisions hereof and to enforce specifically the terms and
provisions hereof, without the proof of actual damages, in addition to any other
remedy to which they are entitled at law or in equity. Each Party agrees to
waive any requirement for the security or posting of any bond in connection with
any such equitable remedy, and agrees that it will not oppose the granting of an
injunction, specific performance or other equitable relief on the basis that
(a) the other Party has an adequate remedy at law, or (b) an award of specific
performance is not an appropriate remedy for any reason at law or equity.

2.
The entry into and the variation, interpretation, implementation and termination
of this Agreement shall be governed by PRC Laws. Where PRC Laws do not expressly
provide for the interpretation of any provision or concept contained in this
Agreement, such provision or concept shall be interpreted in accordance with
internationally accepted legal principles.

3.
In the event of any dispute, controversy or claim arising out of or relating to
this Agreement (each, a “Dispute”), such dispute, controversy or claim shall be
the subject of an attempt at an amicable solution. If the Dispute has not been
resolved within 10 days after the occurring, any Party to such Dispute shall be
entitled to submit such Dispute to the Hong Kong International Arbitration
Centre for arbitration by three arbitrators in accordance with the Arbitration
Rules of the United Nations Commission on International Trade Law which are in
effect at the time (the “UNCITRAL Rules”), as modified by this Agreement. The
arbitration shall be conducted in English and Chinese. In any arbitration
commenced pursuant to this Clause hereby two parties shall, acting jointly, be
entitled to appoint one arbitrator (the “Party Arbitrators”). In default of such
appointment for any reason whatsoever, the relevant arbitrator(s) shall be
appointed by the Hong Kong International Arbitration Centre. The chairman of the
arbitral tribunal shall be decided by the Party Arbitrators. Any such
arbitration shall be administered by the Hong Kong International Arbitration
Centre in accordance with the Hong Kong International Arbitration Centre
Procedures for Arbitration in force at the Execution Date of this Agreement
including such additions to the UNCITRAL Rules.

4. Subject to the limitations set forth herein, from and after the Closing,
Party A and its officers, directors, managers, employees, equity holders,
partners and members (each, an “Party A Indemnitee”) shall be entitled to
indemnification from and against any and all Losses arising from, or in
connection with (a) any breach of or inaccuracy in any of Party B’s
representations or warranties in this Agreement, or (b) any breach or
non-fulfillment of any obligations, covenant or agreement made hereunder by
Party B. “Losses” means any and all damages, fines, fees, penalties,
liabilities, deficiencies, taxes, claims, losses, demands, judgments,
settlements, actions, obligations and costs and reasonable out-of-pocket
expenses (including reasonable fees and expenses of counsel); provided, that in
no event shall Losses include any consequential, indirect, incidental, punitive,
multiple, special or other similar damages, including lost profits, lost
revenues, business interruptions, or loss of business opportunity or reputation,
other than any such damages awarded pursuant to a final, non-appealable
determination of a court of competent jurisdiction and actually paid to any
third party against an Indemnitee, and no multiplier or similar concept shall be
applied for purposes of calculating Losses.



14

--------------------------------------------------------------------------------

5. Subject to the limitations set forth herein, from and after the Closing,
Party B shall be entitled to indemnification from and against any and all Losses
arising from, or in connection with (a) any breach of or inaccuracy in any of
Party A’s representations or warranties in this Agreement, or (b) any breach or
non-fulfillment of any obligations, covenant or agreement made hereunder by
Party A.

Article 7 Miscellaneous

1. Where the Parties unanimously agree to terminate the performance of this
Agreement, they must enter into a written termination agreement.

2. This Agreement shall be made in duplicate, with Party A and Party B each
holding one copy, and shall become effective from the date of signatures and
seals by the Parties.

4. Except as expressly provided herein, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the Party incurring such costs and expenses.

5. This Agreement may not be amended except by an instrument in writing signed
on behalf of each of the Parties hereto.

6. This Agreement including the Schedules and Exhibits attached hereto which are
deemed for all purposes to be part of this Agreement, and the other documents
delivered pursuant to this Agreement, contain all of the terms, conditions and
representations and warranties agreed upon or made by the Parties relating to
the subject matter of this Agreement and supersede all prior and contemporaneous
agreements, negotiations, correspondence, undertakings and communications of the
Parties or their representatives, oral or written, respecting such subject
matter.

7. The headings contained in this Agreement are intended solely for convenience
and shall not affect the rights of the Parties to this Agreement.

15

--------------------------------------------------------------------------------

8. Any notice or other communication required or permitted under this Agreement
shall be deemed to have been duly given and made if (i) in writing and served by
personal delivery upon the Party for whom it is intended, (ii) if delivered by
facsimile or electronic mail with receipt confirmed (including by receipt of
confirmatory electronic mail from recipient), or (iii) if delivered by certified
mail, registered mail, courier service, return-receipt received to the Party at
the address set forth below, with copies sent to the persons indicated:



If to Party A:

Resort Savers, Inc.
Room 1309 Wanjun Jingmao Building
No. 21 Baoxing Road
Bao An Central, Shenzhen, China 518133


With a copy to (which shall not constitute notice):


Legal & Compliance, LLC
330 Clematis Street
Suite 217
West Palm Beach, FL, 33401
United States of America
Attention: Laura Anthony, Esquire
Facsimile: (561) 514-0832
E-mail: Lanthony@legalandcompliance.com


If to Party B:

Yang Baojin
40, Si Li Jiaozhuangcun, Yancunzhen
Fangshang District, Beijing
100000, China

Such addresses may be changed, from time to time, by means of a notice given in
the manner provided in this Section 7.
16

--------------------------------------------------------------------------------




9. Any waiver of any term or condition of this Agreement by any Party shall only
be effective if in writing and shall not be construed as a waiver of any
subsequent breach or failure of the same term or condition, or a waiver of any
other term or condition of this Agreement.




10. This Agreement shall be binding upon and shall inure to the benefit of the
Parties hereto and their permitted successors and assigns. No Party to this
Agreement may assign or delegate, by operation of law or otherwise, all or any
portion of its rights, obligations or liabilities under this Agreement without
the prior written consent of the other Parties to this Agreement, which any such
Party may withhold in its absolute discretion.




11. Nothing in this Agreement shall confer any rights, remedies or claims upon
any person or entity not a Party or a permitted assignee of a Party to this
Agreement.

12. This Agreement may be signed in any number of counterparts with the same
effect as if the signatures to each counterpart were upon a single instrument,
and all such counterparts together shall be deemed an original of this
Agreement.

13. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED.

14. Party C will pay 51%, and Party B will pay 49% of all sales, use, value
added, transfer, stamp, registration, documentary, excise, real property
transfer or gains, or similar taxes incurred as a result of the transactions
contemplated by this Agreement.

15. If any term, provision, agreement, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, agreements, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party hereto. Upon such a determination, the Parties
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the Parties as closely as possible in a reasonably acceptable
manner so that the transactions contemplated hereby may be consummated as
originally contemplated to the fullest extent possible.

16. The Parties have participated in the drafting and negotiation of this
Agreement and if an ambiguity or question of interpretation should arise, this
Agreement shall be construed as if drafted jointly by the Parties thereto and no
presumption of burden of proof shall arise favoring or burdening either Party by
virtue of the authorship of any provision in this Agreement.



17

--------------------------------------------------------------------------------

The Parties hereto have caused this Agreement to be executed and delivered as of
the date first written above.


PARTY A
RESORT SAVERS, INC.
 
/s/ Zhou Guibin
Name: ZHOU Guibin
Title: President and CEO
ID No:
Address:
PARTY B
YANG BAOJIN
 
/s/ Yang Baojin
ID No:
Address:
   
PARTY C
HUAXIN CHANGRONG (SHENZHEN) TECHNOLOGY SERVICE CO., LTD.
/s/______________________
Name:
Title:
ID No:
Address:
 









(Signature page to Exchange Agreement)

 
 